10-5096-ag
        Qu v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A099 027 795
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 25th day of October, two thousand eleven.
 5
 6      PRESENT:
 7               ROGER J. MINER,
 8               ROBERT D. SACK,
 9               PETER W. HALL,
10                    Circuit Judges.
11      _______________________________________
12
13      HA LE QU, AKA HONG SHAN JIN,
14               Petitioner,
15
16                     v.                                      10-5096-ag
17                                                             NAC
18      ERIC H. HOLDER JR., UNITED STATES
19      ATTORNEY GENERAL,
20               Respondent.
21      _______________________________________
22
23      FOR PETITIONER:                Peter Lobel, New York, New York.
24
25      FOR RESPONDENT:                Tony West, Assistant Attorney
26                                     General, Civil Division; Richard M.
27                                     Evans, Assistant Director, Office of
28                                     Immigration Litigation; Virginia
29                                     Lum, Trial Attorney, Office of
 1                            Immigration Litigation, United
 2                            States Department of Justice,
 3                            Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Ha le Qu, a native and citizen of the People’s Republic

10   of China, seeks review of a November 22, 2010, order of the

11   BIA, affirming the November 12, 2008, decision of

12   Immigration Judge (“IJ”) Steven R. Abrams, which denied Qu’s

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).    In re He Le

15   Qu, No. A099 027 795 (B.I.A. Nov. 22, 2010), aff’g No. A099

16   027 795 (Immig. Ct. N.Y. City Nov. 12, 2008). We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history of this case.

19       Under the circumstances of this case, we review the

20   IJ’s decision as modified by the BIA’s decision.     See Xue

21   Hong Yang v. U.S. Dep't of Justice, 426 F.3d 520, 522 (2d

22   Cir. 2005).    The applicable standards of review are well-

23   established.    See 8 U.S.C. § 1252(b)(4)(B) (2006); Yanqin

24   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).



                                    2
 1       For asylum applications, such as this one, governed by

 2   the REAL ID Act, the agency may, considering the totality of

 3   the circumstances, base a credibility finding on an asylum

 4   applicant’s demeanor, the plausibility of his or her

 5   account, and inconsistencies in his or her statements,

 6   without regard to whether they go “to the heart of the

 7   applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii) (2006).

 8   Analyzed under the REAL ID Act, substantial evidence

 9   supports the agency’s adverse credibility determination.

10       In finding Qu not credible, the agency reasonably

11   relied in part on his demeanor, finding that Qu’s testimony

12   was often evasive, vague, and non-responsive. See Majidi v.

13   Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005). The IJ’s

14   demeanor findings were supported further by specific

15   examples of Qu’s contradictory testimony, particularly with

16   respect to the location of the underground church services

17   and the time period when Qu began attending services after

18   arriving in the United States. See Xiu Xia Lin v. Mukasey,

19   534 F.3d 162, 167 (2d Cir. 2008). A reasonable fact finder

20   would not be compelled to credit Qu’s explanations for these

21   inconsistencies.   Majidi, 430 F.3d at 80–81.   Furthermore,

22   the IJ reasonably relied on Qu’s failure to present adequate


                                   3
 1   corroboration to support his claims that he attended an

 2   underground church in China and that he started attending

 3   church in the United States shortly after his arrival in

 4   1999. See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

 5   2007) (per curiam) (holding that the agency may rely on a

 6   lack of corroborative evidence where an applicant’s

 7   testimony is not otherwise credible).

 8       Ultimately, because a reasonable fact-finder would not

 9   be compelled to conclude to the contrary, the IJ’s adverse

10   credibility determination was supported by substantial

11   evidence.     See Xiu Xia Lin, 534 F.3d at 165–66. The agency’s

12   denial of Qu’s application for asylum, withholding of

13   removal, and CAT relief was not in error as all three claims

14   shared the same factual predicate.     See Paul v. Gonzales,

15   444 F.3d 148, 155–56 (2d Cir. 2006) (withholding of

16   removal); Xue Hong Yang, 426 F.3d at 523 (CAT).

17       For the foregoing reasons, the petition for review is

18   DENIED.     As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot. Any pending request for

22   oral argument in this petition is DENIED in accordance with


                                     4
1   Federal Rule of Appellate Procedure 34(a)(2) and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5




                                   5